--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT
(English Translation)


This Equity Pledge Agreement (hereinafter this “Agreement”) is dated 09/08/2004,
and is entered into between Harbin ZhongQiang Power-Tech Co., Ltd., a company
incorporated under the laws of the PRC (“Pledgee”), and each of the shareholders
of Party B listed on Appendix 3 and the signature pages hereto (collectively,
the “Pledgors”), a company with joint stock limited liability registered in
Shuancheng, China.


RECITALS


1.
The Pledgee, a joint stock limited liability company registered in Shuangcheng,
Heilongjiang Province, the People’s Republic of China (hereinafter “PRC”), has
been licensed by the PRC relevant government authority to carry on the business
of Polymer Lithium-ion battery manufacturing and sale. (except the items not
obtained the specified approval).



2.
Each Pledgors are the citizens of PRC. The Pledgors collectively own over 100%
of the outstanding equity interests of Heilongjiang ZhongQiang Power-Tech Co.,
Ltd (HZQPT).



3.
Pledgee and HZQPT executed a Consulting Services Agreement (hereinafter
“Consulting Services Agreement” or “Services Agreement”) concurrently herewith,
and such agreement has a term of 10 years. Based on this agreement, HZQPT shall
pay technical consulting and service fees (hereinafter the “Consulting Services
Fees” or “Services Fee”) to Pledgee for offering consulting and related
services.



4.
In order to ensure that HZQPT will perform its obligations under the Consulting
Services Agreement, and the Pledgee can normally collect the Consulting Services
Fees from HZQPT, the Pledgors agree to pledge all their equity interest in HZQPT
as security for the performance of the obligations of HZQPT under the Consulting
Services Agreement and the payment of Consulting Services Fees under such
agreement.



NOW THEREFORE, the Pledgee, HZQPT and the Pledgors through mutual negotiations
hereby enter into this Agreement based upon the following terms


1.           Definitions and Interpretation. Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:


1.1           “Pledge” refers to the full content of Section 2 hereunder.


1.2           “Equity Interest” refers to all the equity interest in HZQPT
legally held by the Pledgors.


1.3           “Term of Pledge” refers to the period provided for under Section
3.2 hereunder.

 
 

--------------------------------------------------------------------------------

 

1.4           “Event of Default” refers to any event in accordance with Section
7.1 hereunder.


1.5           “Notice of Default” refers to the notice of default issued by the
Pledgee in accordance with this Agreement.


2.           Pledge. The Pledgors agree to pledge their equity interest in HZQPT
to the Pledgee (“Pledged Collateral”) as a security for the obligations of HZQPT
under the Consulting Services Agreement. Pledge under this Agreement refers to
the rights owned by the Pledgee, who shall be entitled to a priority in
receiving payment by the evaluation or proceeds from the auction or sale of the
equity interest pledged by the Pledgors to the Pledgee.


3.           Term of Pledge.


3.1           The Pledge shall take effect as of the date when the equity
interest under this Agreement is recorded in the Register of Shareholder of
HZQPT. The term of the Pledge shall be for two (2) years after the obligations
under the Consulting Services Agreement will have been fulfilled. The parties
agree that, if situations allow, they will use their best efforts to register
the pledge with the competent Administration for Industry and Commerce at the
registration venue of HZQPT.


3.2           During the term of the Pledge, the Pledgee shall be entitled to
vote, control, sell, or dispose of the pledged assets in accordance with this
Agreement in the event that Pledgors do not perform their obligation under the
Consulting Services Agreement and HZQPT fails to pay exclusive technology
consulting service fee in accordance with the Consulting Services Agreement.


4.           Physical Possession of Documents.




4.1           During the term of Pledge under this Agreement, the Pledgors shall
deliver the physical possession of their certificates representing shares of
capital stock of HZQPT (“Share Certificates”) to the Pledgee within one (l) week
as of the date of conclusion of this Agreement.


4.2           The Pledgee shall be entitled to collect the dividends for the
equity interest.


4.3           The Pledge under this Agreement will be recorded in the Register
of Shareholders of HZQPT.


5.           Representation and Warranties of Pledgors.


5.1           The Pledgors are the legal owners of the equity interest pledged.


5.2           The Pledgors have not pledged the equity interest to any other
party, and or the equity interest is not encumbered to any other person except
for the Pledgee.

 
 

--------------------------------------------------------------------------------

 



6.           Covenants of Pledgors.


6.1           During the effective term of this Agreement, the Pledgors promise
to the Pledgee for its benefit that the Pledgors shall:


6.1.1                                Not transfer or assign the equity interest,
create or permit to create any pledges which may have an adverse effect on the
rights or benefits of the Pledgee without prior written consent from the
Pledgee;


6.1.2                                Comply with and implement laws and
regulations with respect to the pledge of rights; present to the Pledgee the
notices, orders or suggestions with respect to the Pledge issued or made by the
competent authority within five (5) days upon receiving such notices, orders or
suggestions; and comply with such notices, orders or suggestions; or object to
the foregoing matters at the reasonable request of the Pledgee or with consent
from the Pledgee;


6.1.3                                Timely notify the Pledgee of any events or
any received notices which may affect the Pledgor’s equity interest or any part
of its right, and any events or any received notices which may change the
Pledgor’s any warranty and obligation under this Agreement or affect the
Pledgor’s performance of its obligations under this Agreement.


6.2           The Pledgors agree that the Pledgee’s right to the Pledge obtained
from this Agreement shall not be suspended or inhibited by any legal procedure
launched by the Pledgor or any successors of the Pledgor or any person
authorized by the Pledgor or any such other person.


6.3           The Pledgors promise to the Pledgee that in order to protect or
perfect the security for the payment of the Services Fees, the Pledgors shall
execute in good faith and cause other parties who have interests the pledge to
execute all the title certificates contracts and perform actions and cause other
parties who have interests to take action, as required by the Pledgee; and make
access to exercise the rights and authorization vested in the Pledgee under this
Agreement.


6.4           The Pledgors promise to the Pledgee that they will execute all
amendment documents (if applicable and necessary) in connection with any
transfer of the Share Certificates with the Pledgee or its designated person
(natural person or a legal entity) and provide the notice order and decision to
the Pledgee by who considers to be necessary within reasonable time


6.5                      The Pledgors promise to the Pledgee that they will
comply with and perform all the guarantees, covenants, warranties,
representations and conditions for the benefits of the Pledgee. The Pledgors
shall compensate all the losses suffered by the Pledgee for the reasons that the
Pledgors do not perform or fully perform their guarantees, covenants,
warranties, representations and conditions.


7.           Events Of Default.

 
 

--------------------------------------------------------------------------------

 

7.1           The following events shall be regarded as the events of default:


 
7.1.1
This Agreement is deemed illegal by a governing authority in the PRC, or the
Pledgor is not capable of continuing to perform the obligations herein due to
any reason except force majeure;



 
7.1.2
HZQPT fails to make full payment of the Services Fees as scheduled under the
Service Agreement;



 
7.1.3
A Pledgor makes any material misleading or mistaken representations or
warranties under Section 5 herein, and/or the Piedgor breaches any warranties
under Section 5 herein;



 
7.1.4
A Pledgor breaches the covenants under Section 6 herein;



 
7.1.5
A Pledgor breaches the term or condition herein;



 
7.1.6
A Pledgor waives the pledged equity interest or transfers or assigns the pledged
equity interest without prior written consent from the Pledgee;



 
7.1.7
HZQPT is incapable of repaying the general debt or other debt;



 
7.1.8
The property of the Pledgor is adversely affected causing the Pledgee to believe
that the capability of the Pledgor to perform the obligations herein is
adversely affected;



 
7.1.9
The successors or agents of the HZQPT are only able to perform a portion of or
refuse to perform the payment obligations under the Service Agreement;



 
7.1.10
The breach of the other terms by action or inaction under this agreement by the
Pledgor.



7.2           The Pledgor shall immediately give a written notice to the Pledgee
if the Pledgor is aware of or discovers that any event under Section 7.1 herein
or any event that may result in the foregoing events has occurred or is likely
to occur.


7.3           Unless the event of default under Section 7.1 herein has been
solved to the Pledgee’s satisfaction, the Pledgee, at any time when the event of
default occurs or thereafter, may give a written notice of default to the
Pledgor and require the Pledgor to immediately make full payment of the
outstanding Service Fees under the Service Agreement and other payables or
exercise other rights in accordance with Section 8 herein.


8.           Exercise of Remedies.


8.1           Authorized Action by Secured Party. The Pledgors hereby
irrevocably appoint Pledgee the attorney-in-fact of the Pledgors for the purpose
of carrying out the security provisions of this Agreement and taking any action
and executing any instrument that the Pledgee may deem necessary or advisable to
accomplish the purposes of this Agreement. If an event of default occurs, or is
continuing, Pledgee shall have the right to exercise the following rights and
powers:

 
 

--------------------------------------------------------------------------------

 





(a)           Collect by legal proceedings or otherwise and endorse, receive and
receipt for all payments, proceeds and other sums and property now or hereafter
payable on or on account of the Pledged Collateral;


(b)           Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Pledged Collateral;


(c)           Transfer the Pledged Collateral to its own or its nominee’s name;


(d)           Make any compromise or settlement, and take any action it deems
advisable, with respect to the Pledged Collateral;


(e) Notify any obligor with respect to any Pledged Collateral to make payment
directly to the Pledgee;


(f)           All rights of the Pledgors to exercise the voting and other
consensual rights it would otherwise be entitled to exercise without any action
or the giving of any notice shall cease, and all such rights shall thereupon
become vested in the Pledgee;


(g)           All rights of the Pledgors to receive distributions with respect
to the Pledged Collateral which it would otherwise be authorized to receive and
retain shall cease and all such rights shall thereupon become vested in the
Pledgee; and


(h)           The Pledgors shall execute and deliver to the Pledgee appropriate
instruments as the Pledgee may request in order to permit the Pledgee to
exercise the voting and other rights which it may be entitled to exercise and to
receive all distributions which it may be entitled to receive.


The Pledgors hereby grant to Pledgee an exclusive, irrevocable power of
attorney, with full power and authority in the place and stead of the Pledgors
to take all such action permitted under this Section 8.1. Such power of attorney
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Collateral) by any person, upon the
occurrence and continuance of an event of default. Pledgee shall not have any
duty to exercise any such right or to preserve the same and shall not be liable
for any failure to do so or for any delay in doing so.


8.2                      Event of default; Remedies. Upon the occurrence of an
event of default, Pledgee may, without notice to or demand on the Pledgors and
in addition to all rights and remedies available to Pledgee, at law, in equity
or otherwise, do any of the following:

 
 

--------------------------------------------------------------------------------

 

(a)           Require the Pledgors to immediately pay all outstanding unpaid
amounts due under the Consulting Services Agreement;


(b)           Foreclose or otherwise enforce Pledgee’s security interest in any
manner permitted by law or provided for in this Agreement;


(c)                      Sell or transfer the rights or otherwise dispose of any
Pledged Collateral at one or more public or private sales at Pledgee’s place of
business or any other place or places, whether or not such Pledged Collateral is
present at the place of sale, for cash or credit or future delivery, on such
terms and in such manner as Pledgee may determine;


(d)                      Terminate this Agreement pursuant to Section 11.


(e)                      Personally, or by agents or attorneys, immediately take
possession of the Pledged Col1ateral or any part thereof, from the Pledgors or
any other person who then has possession of any part thereof with or without
notice or process of law;


(f)                      Demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of the Pledged Collateral;


(g)                      Sell or otherwise liquidate, or direct the Pledgors to
sell, assign, transfer or otherwise liquidate the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation;


(h)           Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and


(i)                      All the rights and remedies of a secured party upon
default under applicable law.


8.3           The Pledgee shall give a notice of default to the Pledgors when
the Pledgee exercises its remedies under this Agreement.


8.4           Subject to Section 7.3, the Pledgee may exercise its remedies
under this Agreement at any time after the Pledgee gives a notice of default in
accordance with Section 7.3 or thereafter.


8.5           The Pledgee is entitled to a priority in receiving payment by the
evaluation or proceeds from the auction or sale of whole or part of the equity
interest pledged herein in accordance with legal procedure until the unpaid
Services Fees under the Services Agreement are repaid.


8.6           The Pledgor shall not hinder the Pledgee from exercising its
rights in accordance with this Agreement and shall give necessary assistance so
that the Pledgee may exercise its rights in full.


9.           Assignment.

 
 

--------------------------------------------------------------------------------

 



9.1           The Pledgors shall not donate or transfer rights and obligations
herein without prior consent from the Pledgee.


9.2           This Agreement shall be binding upon each of the Pledgors and his,
her or its successors and be binding on the Pledgee and his each successor and
assignee.


9.3           The Pledgee may transfer or assign his all or any rights and
obligations under the Service Agreement to any individual specified by it
(natural person or legal entity) at any time. In this case, the assignee shall
enjoy and undertake the same rights and obligations herein of the Pledgee as if
the assignee is a party hereto. When the Pledgee transfers or assigns the rights
and obligations under the Service Agreement, and such transfer shall only be
subject to a written notice serviced to Pledgors, and at the request of the
Pledgee, the Pledgors shall execute the relevant agreements and/or documents
with respect to such transfer or assignment


9.4           After the Pledgee’s change resulting from the transfer or
assignment, the new parties to the pledge shall execute a new pledge contract.


10.           Effectiveness and Term. The agreement is effective as of the date
first set forth above and from the date when the pledge is recorded on the
Register of Shareholders of HZQPT. This Agreement will replace the Original
Equity Pledge Agreement upon its effectiveness.


11.           Termination. This Agreement shall not be terminated until the
service fees under the Consulting Services Agreement are paid off and the
Pledgors will not undertake any further obligations under the Service Agreement,
and the Pledgee shall cancel or terminate this Agreement within reasonable time
as soon as practicable.


12.           Formalities, Fees and Other Charges.


12.1                                The Pledgors shall be responsible for all
the fees and actual expenses in relation to this Agreement including but not
limited to legal fees, cost of production, stamp tax and any other taxes and
charges. If the Pledgee pays the relevant taxes in accordance with the laws, the
Pledgors shall fully indemnify the Pledgee such taxes paid by the Pledgee.


12.2                                The Pledgors shall be responsible for all
the fees (including but not limited to any taxes, formalities fees, management
fees, litigation fees, attorney’s fees, and various insurance premiums in
connection with disposition of Pledge) incurred by the Pledgors for the reason
that the Pledgors fail to pay any payable taxes, fees or charges for other
reasons which cause the Pledgee to recourse by any means or ways.



 
 

--------------------------------------------------------------------------------

 



13. Force Majeure
 
13.1                                “Force Majeure,” shall include but not be
limited to acts of governments, acts of nature, fire, explosion, typhoon, flood,
earthquake, tide, lightning, war, refers to any unforeseen events beyond the
party’s reasonable control and cannot be prevented with reasonable care.
However, any shortage of credit, capital or finance shall not be regarded as an
event, beyond a Party’s reasonable control. The affected party by Force Majeure
shall notify the other party of such event resulting in exemption promptly.


13.2                                In the event that the affected party is
delayed in or prevented from performing its obligations under this Agreement by
Force Majeure, only within the scope of such delay or prevention, the affected
party will not be responsible for any damage by reason of such a failure or
delay of performance. The affected party shall take appropriate means to
minimize or remove the effects of Force Majeure and attempt to resume
performance of the obligations delayed or prevented by the event of Force
Majeure. After occurrence of an event of Force Majeure, when such event or
condition ceases to exist, both parties agree to resume the performance of this
Agreement with their best efforts.


14.           Confidentiality. The parties of this agreement acknowledge and
make sure that all the oral and written materials exchanged relating to this
contract are confidential. All the parties have to keep them confidential and
can not disclose them to any other third party without other parties’ prior
written approval, unless: (a) the public know and will know the materials (not
because of the disclosure by any contractual party); (b) the disclosed materials
are required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties’ legal consultants or financial advisors,
however, who have to keep them confidential as well. Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them to liability.




15.           Dispute Resolution.


15.2                                This Agreement shall be governed by and
construed in accordance with the PRC law.


15.3                                The parties shall strive to settle any
dispute arising from the interpretation or performance, or in connection with
this Agreement through friendly consultation. In case no settlement can be
reached through consultation, each party can submit such matter to China
International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration. The arbitration shall follow the current rules of CIETAC, and the
arbitration proceedings shall be conducted in Chinese and shall take place in
Beijing. Any resulting arbitration award shall be final and binding upon the
parties.


16.           Notices. Any notice which is given by the parties hereto for the
purpose of performing the rights and obligations hereunder shall be in writing.
Where such notice is delivered personally, the time of notice is the time when
such notice actually reaches the addressee; where such notice is transmitted by
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice. The delivery place is the address first written above of the parties
hereto or the address advised in writing including via facsimile from time to
time.

 
 

--------------------------------------------------------------------------------

 


17.           Entire Contract. All Parties agree that this Agreement constitute
the entire agreement of the Parties with respect to the subject matter therein
upon its effectiveness and supersedes and replaces all prior oral and/or written
agreements and understandings relating to this Agreement.


18.           Severability. Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.


19.           Appendices. The appendices to this Agreement are entire and
integral part of this Agreement.


20.           Amendment or Supplement.


20.1                                Parties may amend and supply this Agreement
with a written agreement, provided that such amendment shall be duly executed
and signed by the Pledgee, HZQPT, and holders of a majority of the shares of
HZQPT held by the Pledgors, and such amendment shall thereupon become a part of
this Agreement and shall have the same legal effect as this Agreement.


20.2                                This agreement and any amendments,
modification, supplements, additions or changes hereto shall be in writing and
come into effect upon being executed and sealed by the parties hereto.


21.           Copies of the Agreement. This Agreement is executed by the Parties
in counterparts, each Party holds one counterpart, and each original has the
same legal effect.


IN WITNESS WHEREOF, each party hereto has caused this Agreement duly executed by
itself or by a duly authorized representatives on its behalf as of the date
first set forth above.


PARTY A:


Harbin ZhongQiang Power-Tech Co., Ltd


By: /s/ Zhiguo Fu


Name: Zhiguo Fu
Title:   Chairman


 
 

--------------------------------------------------------------------------------

 
 
PARTY B:


Heilongjiang ZhongQiang Power-Tech Co., Ltd.


By: /s/ Zhiguo Fu


Name: Zhiguo Fu
Title:   Chairman


PLEDGORS:
 
/s/Zhiguo Fu
 
/s/Xiuhua Tang
 
/s/Dongmei Chen
 
/s/Guifen Zuo
 
/s/Huanyu Wang
 
/s/Yaozhen Li
 
/s/Yaman Tao
 
/s/Guohua Wan
 
/s/Guopeng Gao
 
/s/Hongjun Si
 
/s/Jianjun Chen
 
/s/Lijian Gao
 
/s/Ping Gong
 
/s/Min Wang
 
/s/Chunli Tian
 
/s/Shuqin Ai
 



--------------------------------------------------------------------------------

 